      Case 2:19-cv-05481-DWL Document 19 Filed 04/23/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Broadcast Music Incorporated, et al.,             No. CV-19-05481-PHX-DWL
10                    Plaintiffs,                      ORDER
11   v.
12   KCS Holdings LLC, et al.,
13                    Defendants.
14
15          The Court has reviewed Plaintiffs’ response to the order to show cause. (Doc.
16   18.) Although the Court remains uncomfortable with the notion of retaining jurisdiction

17   over this matter in perpetuity, as the first proposed consent judgment would have required
18   it to do, the response persuasively explains why it would be appropriate to retain

19   jurisdiction for the limited period of time during which the installment payments are

20   expected to be made. (Id. at 2 [“The parties here entered into a settlement agreement in
21   late January for an amount to be paid in six monthly installments, with the last one due in
22   July 2020.”].)

23          Accordingly, the parties are welcome to re-file an amended proposed consent

24   judgment that amends paragraph four (which previously provided that “This Court shall

25   retain jurisdiction over this matter for enforcement of this Judgment”) to read as follows:

26   “This Court shall retain jurisdiction over this matter until August 15, 2020 for enforcement
27   of this Judgment.” Additionally, the amended proposed consent judgment should not
     …
28
      Case 2:19-cv-05481-DWL Document 19 Filed 04/23/20 Page 2 of 2



 1   contain the first paragraph that appeared in the original version, for the reasons previously
 2   explained. (Doc. 16 at 1 n.1.)
 3          IT IS ORDERED that by April 30, 2020, Plaintiffs shall either (1) file an amended
 4   proposed consent judgment as discussed above, or (2) file a response, not to exceed five
 5   pages, explaining why the modifications discussed above remain problematic.
 6          Dated this 23rd day of April, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
